Citation Nr: 1004527	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left leg strain, to 
include as secondary and right knee and calf pains, claimed 
due to service-connected bilateral ankle and foot related 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from October 
1985 through September 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2008 issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that in pertinent part denied service connection 
for a disorder characterized as left leg strain and denied 
service connection for tinnitus.  The Veteran submitted a 
notice of disagreement (NOD) to these two issues.  In April 
2008, however, the RO granted service connection for 
tinnitus and that issue no longer remains on appeal. 

In a May 2007 rating decision, the RO denied service 
connection for a left foot disability.  The Veteran 
submitted a timely NOD; however, the RO has since granted 
that claim.  That action satisfies the Veteran's appeal as 
to that issue.  

In a June 2009 statement, the Veteran submitted a statement 
asking that service connection for right knee disability be 
awarded as secondary to his service connected left and right 
Achilles tendonitis.  This matter is refereed to the RO for 
further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).

The Veteran recently testified at a videoconference before 
the undersigned Veterans Law Judge that this currently 
experiences left leg pain emanating from the knee down to 
the foot, but mostly in the calf.  He testified that no 
diagnosis had been offered for these complaints.  

In an October 2008 statement of the case, the RO informed 
the Veteran that his service-connected left leg tendonitis 
rating includes foot and ankle pains below the calf.  
Therefore, it is clear that the service-connected disability 
rating does not account the Veteran's complaints of left 
calf and knee pain.  

The Board is of the opinion that a VA examination would be 
probative in ascertaining whether the Veteran's current 
complaints are manifestations of a separate disability that 
is etiologically related to a service-connected disability.  
In this regard, the Board observes that the Veteran has 
established service connection for right lower extremity 
Achilles tendonitis, post tibial tendonitis, 1st metatarsal 
phalangeal joint degenerative joint disease, right mid foot 
degenerative joint disease, and right tarsal hypertrophic 
spurring and eburnation; lower extremity Achilles 
tendonitis, post tibial tendonitis, 1st metatarsal phalangeal 
joint degenerative joint disease, and dorsum of mid foot 
degenerative joint disease; and bilateral pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
an examination of his left lower 
extremities to determine the nature and 
etiology of any current left calf, knee, 
or leg disability, to include left leg 
strain.  The physician should review the 
pertinent medical history, elicit a 
history of relevant symptoms from the 
Veteran, examine him, and offer a 
diagnosis for any current left lower 
extremity disability.  

For each left lower extremity disability 
identified, the examiner is asked to 
proffer an opinion as to whether the 
disability is at least as likely as not 
(50 percent or greater probability) 
caused or aggravated by a service-
connected disability.  As noted above, 
the current service-connected 
disabilities include right lower 
extremity Achilles tendonitis, post 
tibial tendonitis, 1st metatarsal 
phalangeal joint degenerative joint 
disease, right mid foot degenerative 
joint disease, and right tarsal 
hypertrophic spurring and eburnation; 
left lower extremity Achilles 
tendonitis, post tibial tendonitis, 1st 
metatarsal phalangeal joint degenerative 
joint disease, and dorsum of mid foot 
degenerative joint disease; and 
bilateral pes planus.  

If any question cannot be answered, the 
physician should state the reason.  The 
examiner is asked to provide a complete 
rationale for all opinions proffered in 
conjunction with this examination 
request. 

2.  After the development requested 
above has been completed to the extent 
possible, the AMC should readjudicate 
the claim for service connection for leg 
strain.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


